Citation Nr: 0943995	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for Schmorl's nodes of L3-4 with symptomatic 
disability, for the period February 11, 2005, to May 20, 
2009.

2.  Entitlement to a disability rating greater than 40 
percent for Schmorl's nodes of L3-4 with symptomatic 
disability, from May 21, 2009.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 
1968; March 1971 to January 1977; and November 1990 to May 
1991.  He had additional service in the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered on July 2005 
and November 2008 by the Department of Veterans Affairs (VA), 
Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in December 2007, 
at which time it was remanded for additional development.  It 
has since been returned to the Board for appellate 
consideration.

The Board notes that during the pendency of this appeal, by 
rating action dated in September 2009, the RO determined that 
the Veteran's service-connected low back disability warranted 
an increased disability rating of 40 percent, effective as of 
May 21, 2009.  Applicable law provides that absent a waiver, 
a claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a 
letter to the Appeals Management Center (AMC) dated in 
October 2009, the Veteran indicated that he was satisfied 
with the 40 percent disability rating, and that he had no new 
evidence at this time.  In an  Informal Hearing Presentation 
dated in November 2009, the Veteran's representative 
clarified that the Veteran was satisfied with the assigned 
disability rating effective as of May 21, 2009, but that he 
was not satisfied with the 10 percent disability rating 
assigned effective prior to that date.  It was asserted that 
the increased disability rating should have been made 
effective as of the date of claim for an increase of his 
service-connected lumbar spine disability, February 11, 2005.  
As such, the Veteran has not withdrawn the appeal as to the 
issue of a disability rating greater than 10 percent for 
Schmorl's nodes of L3-4 with symptomatic disability, for the 
period February 11, 2005, to May 20, 2009.  Therefore, the 
issue remains in appellate status as set forth above.

The Board also notes that in a letter received by the RO in 
January 2008, the Veteran indicated that he was no longer 
able to work due to his stress and his low back disability.  
The Board notes that the Veteran is currently service-
connected for posttraumatic stress disorder (PTSD), prostate 
cancer, and Schmorl's nodes of L3-4 with symptomatic 
disability.  The Veteran has a combined disability rating of 
70 percent.  There is also a pending claim for service 
connection for gastroesophageal reflux disease as will be 
discussed in the Remand portion of this decision.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans' Claims (Court) held that a TDIU claim 
is part of an increased disability rating claim when such 
claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, this issue is on appeal before the 
Board as set forth above.

The issues of service connection for gastroesophageal reflux 
disease and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are  REMANDED to the RO via 
the AMC, in Washington, DC.


FINDINGS OF FACT

1.  For the period February 11, 2005, to May 20, 2009, the 
Veteran's Schmorl's nodes of L3-4 with symptomatic disability 
is not manifested by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not less than 60 degrees; 
combined range of motion of the thoracolumbar spine of less 
than 120 degrees; muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes.

2.  In October 2009, prior to promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of a disability rating greater than 40 percent for Schmorl's 
nodes of L3-4 with symptomatic disability, from May 21, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for Schmorl's nodes of L3-4 with symptomatic 
disability have not been met for the period February 11, 
2005, to May 20, 2009.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran as to the issue of a disability rating greater 
than 40 percent for Schmorl's nodes of L3-4 with symptomatic 
disability from May 21, 2009, have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

By letters dated in March 2005, January 2008, April 2009, and 
September 2009 the Veteran was notified of the evidence not 
of record that was necessary to substantiate his claims.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain. 
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the Veteran was 
provided with the requisite notice in the letters dated in 
January 2008 and September 2009.

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.  His claim was later 
readjudicated by way of the September 2009 rating decision.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated in conjunction with his claim for an increased 
disability rating.  In sum, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandates of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
disability rating may be assigned for each major joint so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  
Diagnostic Code 5003 states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
provisions for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic code provisions are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

Service connection for the Veteran's low back disability was 
initially granted by rating decision of the RO dated in May 
1992, at which time a 10 percent disability rating was 
assigned effective as of June 1, 1991.  Thereafter, in 
February 2005, the RO received the Veteran's claim for an 
increased disability rating for the service-connected low 
back disability.

Disability rating greater than 10 percent for Schmorl's nodes 
of L3-4
with symptomatic disability from February 11, 2005 to May 20, 
2009

The Veteran's low back disability (Schmorl's nodes of L3-4 
with symptomatic disability) has been rated 10 percent 
disabling under Diagnostic Code 5242 which provides the 
rating criteria for degenerative arthritis of the spine.  
Diagnostic Code 5242 may not in this instance serve as a 
basis for an increased rating.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups. The 
lumbar spine may only be rated as one major joint.  
Accordingly, the evidence does not support a higher 
disability rating under either Diagnostic Code 5003 or 5242.

Diagnostic Codes 5237 (lumbosacral strain) and 5243 
(intervertebral disc syndrome) are also applicable.  Each of 
these diagnostic codes provisions are rated using the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).  Diagnostic Code 5243 for 
intervertebral disc syndrome may also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra 
(Diagnostic Code 5235), sacroiliac injury and weakness 
(Diagnostic Code 5236), spondylolisthesis or segmental 
instability (Diagnostic Code 5239), ankylosing spondylitis 
(Diagnostic Code 5240), or spinal fusion (Diagnostic Code 
5241).  Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, an increased rating of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

Private outpatient treatment records from the Bond Clinic 
dated from June 2004 to September 2004 show that the Veteran 
was treated for symptoms associated with a lumbar strain.  In 
June 2004, physical examination revealed no joint swelling or 
increase in temperature.  There was no limitation of motion, 
but there was some discomfort with forward bending or side 
twisting.  There was discomfort with prolonged leg raises.  
Muscular strength was 5/5.  Pedal pulses were equal and 
strong, and gait was steady.

In September 2004, the Veteran described increased low back 
symptoms following climbing hills.  He described having two 
to three flare ups per year.  He had some radiation into the 
right thigh at times.  Sitting up and raising his legs would 
increase pain, and laying down would help him.  There was no 
numbness, heaviness, or increased pain in the right leg.  
There were no urinary problems with the pain.  He could not 
do physical therapy because of his work schedule at the 
landfill where he worked.  Physical examination revealed pain 
and pulling on bending to the left and right, and also on 
forward bending.  There was no percussible vertebral 
tenderness over the lumbosacral spine.  There was some 
discomfort adjacent to the right L4-5 facets.  There was no 
tenderness over the sciatic notch.  The straight leg raising 
had a lot of pulling at 40 degrees on the right and 50 
degrees on the left.  The assessment was acute exacerbation 
of low back strain.

A VA outpatient treatment record dated in November 2004 shows 
that the Veteran reported increased symptoms associated with 
low back pain.

A VA magnetic resonance imaging (MRI) study dated in December 
2004 shows an impression of mild disc bulges and facet 
arthrosis causing bilateral L4-5 neural foramen narrowing.  
At L-4 there was also borderline central canal stenosis.  The 
L1-2 through L3-4 levels were normal except for facet 
arthrosis at L3-4.

A VA neurology consult dated in February 2005 shows that the 
Veteran described increased pain in the low back.  He 
described pain from the low back down the right leg to the 
knee and into the left grin.  There was no numbness, 
weakness, bowel symptoms, or bladder symptoms.  Physical 
examination revealed that gait was slow but steady, and 
posture was erect.  Straight leg raising was positive 
bilaterally in the supine position.  There were no motor, 
pin, or touch deficits.  The assessment was mild degenerative 
changes without significant canal or foraminal stenosis.

A VA outpatient treatment record dated in May 2005 shows that 
the Veteran described a history of chronic low back pain and 
right lower extremity pain following heavy lifting.  He 
denied any bowel or bladder dysfunction.  The pain was 
constant and aching in character, which was exacerbated by 
standing and walking and alleviated by lying down.  He denied 
any paresthesia, numbness, or any lower extremity weakness.

A lay statement from M. T., dated in May 2005, shows that the 
Veteran was said to have had an increase in severity of his 
pain.  He could not ride in a car with the seat straight up, 
and he had to be laying back for support.  He could not ride 
in the car for long periods.  He was also said to have 
trouble walking and would walk with a very slow limp.

A VA spine examination report dated in June 2005 shows that 
the Veteran reported a history of low back pain as described 
above.  He did not use a cane, crutches, walker, or brace.  
His gait was okay.  He activities of daily living were 
overall unimpaired.  Physical examination revealed that 
passive range of motion testing was normal with no neurologic 
straight leg raising sign.  His active range of motion was 
normal.  There was no loss of range of motion in lumbar 
extension, flexion, lateral flexion, or lateral rotation.  
Lower extremity examination was normal with muscle strength 
sensation, proprioception, and reflexes.  There was also no 
additional range of motion loss which impeded activities, nor 
was there any development of pain, weakness, or 
incoordination with repeated testing.  The diagnosis was 
Schmorl's nodes, however, the pain at the level of L5-S1 was 
said to be corresponding to degenerative disc disease.  The 
examiner noted that when the Veteran pointed to the area of 
his back where the pain was located, it was not at the level 
involved by Schmorl's nodes.  The examiner added that 
individuals with Schmorl's nodes did not develop hip 
pathology and other joint pathology.  He noted that a 
Schmorl's node was an endplate small disc herniation, which 
could be symptomatic with back pain but "with a vast majority 
of time will all improve."

A VA hip examination report, also dated in June 2005, shows 
that the Veteran reported pain that radiated from the low 
back.  He denied any groin pain.  There was X-ray evidence of 
bilateral hip arthritis.  The examiner indicated that the 
Veteran's main pain complaint seemed most closely related to 
his low back with the radiation of the pain from the low 
back, around the sides, to the hips.  The examiner noted that 
degenerative arthritis normally caused pain in the groin 
region.  The examiner also stated that the Veteran had mild, 
early degenerative changes, with some loss of motion of the 
hips.  He concluded that this was less than likely as a 
result of his low back problem or his Schmorl's nodes.

VA treatment records from June 2005 to March 2006 show that 
the Veteran was given a caudal epidural steroid injection on 
two occasions to treat chronic low back pain with 
radiculopathy.  

The Board notes that a May 2009 VA examination report (which 
is, otherwise, not  pertinent in adjudicating the level of 
disability in the period prior to May 21, 2009), shows that 
the examiner concluded that the Veteran's back pain was most 
likely caused by or a result of degenerative disc 
disease/degenerative joint disease with Schmorl's nodes.  As 
such, notwithstanding the opinion of the VA examiner in June 
2005 that the Veteran's back pain was secondary to 
degenerative disc disease and not to the Schmorl's nodes, the 
Board will resolve doubt in the Veteran's favor and attribute 
all relevant signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

As indicated above, the ranges of motion of the Veteran's 
lumbar spine prior to May 21, 2009, fall at most within the 
requirements for a 10 percent disability rating.  In June 
2004, there was no limitation of motion.  In September 2004, 
while there was pain and pulling on forward and side bending, 
there was no measurable limitation of motion indicated on 
examination.  In June 2005, both passive and active ranges of 
motion were within normal limits, and the examiner 
specifically indicated that there was no loss of range of 
motion in lumbar extension, flexion, lateral flexion, or 
lateral rotation.  As such, limitation of flexion of the 
lumbar spine to 60 degrees or less, combined thoracolumbar 
motion of 120 degrees or less, and ankylosis are not shown.  
Thus, the evidence does not support a higher disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board now turns to the question of whether the Veteran is 
entitled to a disability rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome.  Intervertebral disc syndrome (pre-operatively 
or post-operatively) is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher disability rating when all disabilities are combined 
under §4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a disability rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A disability rating of 
40 percent is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A maximum 
disability rating of 60 percent is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.

The VA and private medical treatment records dated prior to 
May 21, 2009, do not show that the Veteran was prescribed bed 
rest by a physician.  While the September 2004 treatment 
record from the Bond Clinic shows that the Veteran described 
having two to three flare ups per year, there is no 
indication that the flare ups were of such severity to render 
the Veteran incapacitated to the degree that he had been 
prescribed bed rest by a physician.  As the evidence does not 
show that he was prescribed bed rest by a physician at any 
time during the pendency of the appeal, the Board finds that 
he is not entitled to a disability rating higher than 10 
percent based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon application of wither the General Rating Formula or 
Formula for Rating Intervertebral disc syndrome, the Board 
must consider whether separate or higher ratings are 
assignable for any neurological abnormalities or 
manifestations.  In this regard, in June 2004, muscular 
strength was 5/5, and pedal pulses were equal and strong, and 
gait was steady.  In September 2004, there was no numbness, 
heaviness, or increased pain in the lower extremities, and 
there were no urinary problems.  In February 2005, there was 
no numbness, weakness, bowel symptoms, or bladder symptoms.  
In May 2005, he denied any bowel dysfunction, bladder 
dysfunction, paresthesia, numbness, or any lower extremity 
weakness.  In June 2005, neurologic straight leg raising was 
within normal limits, and lower extremity examination was 
normal with muscle strength sensation, proprioception, and 
reflexes.  

As the Veteran is evaluated primarily under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, the Board must first consider 
whether the Veteran is entitled to a separate rating for any 
associated neurological abnormalities under Note 1 of General 
Rating Formula.  In view of the lack of significant objective 
neurological abnormalities, the Board finds that a separate 
rating for even mild incomplete paralysis of the sciatic 
nerve under 38 C.F.R. § 4.12a, Diagnostic Code 8520, is not 
warranted.  Under the same reasoning, the Board also finds 
that combined neurological and orthopedic manifestations do 
not provide a basis for awarding a higher rating for 
incapacitating under Formula for Rating Intervertebral disc 
syndrome Based on Incapacitating Episodes under Diagnostic 
Code 5243.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating for the orthopedic 
manifestations of his low back disability under any of the 
applicable spinal rating criteria.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although he has reported flare-ups, they occur only after 
certain activities.  As noted on examination in June 2005, 
there was also no additional range of motion loss or any 
development of pain, weakness, or incoordination with 
repeated testing.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, an increased disability rating due to 
functional impairment is not appropriate under the criteria 
of 38 C.F.R. §§ 4.40. and 4.45.

The Board has considered the statements in support of the 
Veteran's claim that his low back symptoms had increased in 
severity.  While certainly competent to describe the extent 
of his current symptomatology, there is no evidence that 
either he or those providing lay statements in support of his 
claim possess the requisite medical training or expertise 
necessary to render either competent to offer evidence on 
matters such as a medical diagnosis.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Veteran's statements as to the 
frequency and severity of his symptoms have been considered. 
However, the Board must attach greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).

As the preponderance of the evidence is against the claim for 
an increased disability rating prior to May 21, 2009, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  To the extent such a claim is raised by the record, 
in particular by the January 2008, the issue of whether an 
extraschedular evaluation is warranted is inextricably 
intertwined with the TDIU issue being remanded herein. 





Disability rating greater than 40 percent for Schmorl's
nodes of L3-4 with symptomatic disability from May 21, 2009

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  938 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009).

In a letter to the AMC dated in October 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
specifically indicated that he was satisfied with the 40 
percent disability rating, effective as of May 21, 2009.  
This was reiterated by the Veteran's representative in the 
November 2009 Informal Hearing Presentation.  This withdrawal 
has been associated with the Veteran's claims file.

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to a disability rating greater than 40 percent 
for Schmorl's nodes of L3-4 with symptomatic disability, from 
May 21, 2009, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review this appeal, and it is 
dismissed.


ORDER

A disability rating greater than 10 percent for Schmorl's 
nodes of L3-4 with symptomatic disability, for the period 
February 11, 2005, to May 20, 2009, is denied.

The issue of entitlement to a disability rating greater than 
40 percent for Schmorl's nodes of L3-4 with symptomatic 
disability, from May 21, 2009, is dismissed.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for gastroesophageal reflux 
disease and entitlement to a TDIU.   Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

As to the issue of service connection for gastroesophageal 
reflux disease, the Veteran's claim was denied by rating 
action of the RO dated in November 2008.  In December 2008, 
he cited the November 2008 rating decision by date and 
requested that his statement be accepted as a notice of 
disagreement with respect to the issue of service connection 
for gastroesophageal reflux disease which was denied in that 
decision.  The Board accepts the Veteran's December 2008 
statement as a notice of disagreement.  However, to date, the 
RO has not issued the Veteran a Statement of the Case with 
respect to this claim.  Under the circumstances, the Board 
has no discretion and is obliged to remand the issue to the 
RO/AMC for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997). 

As to the issue of entitlement to a TDIU, as noted above, in 
a letter received by the RO in January 2008, the Veteran 
indicated that he was no longer able to work due to his 
stress and his low back disability.  In this case, the 
Veteran has raised the issue of entitlement to TDIU at the 
time that he was challenging the assigned disability rating 
for the service-connected low back disability.  Therefore, 
the claim of TDIU is part and parcel with the original claim 
and is properly before the Board.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  Even if the schedular requirements above are 
not met, claimants may still be awarded a total rating on an 
extraschedular basis upon referral to and consideration by 
the Director, Compensation and Pension Service.  38 C.F.R. 
§ 4.16(b) 

In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.  As such, the Board must 
remand this claim for such on opinion to be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue the Veteran a 
Statement of the Case with respect to his 
claim of service connection for 
gastroesophageal reflux disease denied by 
the RO in November 2008, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

2.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA medical 
examination or examinations, to be 
conducted by a qualified physician, to 
ascertain whether one or more of his 
service-connected disabilities have 
rendered the Veteran incapable of 
sustaining regular substantially gainful 
employment.  In forming the opinion, the 
examiner should disregard both the age and 
the non-service-connected disabilities of 
the Veteran.

A complete rationale for any opinion 
expressed shall be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


